DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to RCE received on 02/03/2021.
Claims 1 – 5, 8, 10 – 29 and 31 – 33 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1, 31, 10,  20 – 25, 32 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 66, (1 and 2), 36 – 41, 66 and 68 of copending Application No. 16/368,931  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of an instant application encompasses the boundaries of the claims (patents claim). The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/369,447
1.    (Original) An apparatus for providing power to operate at least one gradient coil of a magnetic resonance imaging system, the apparatus comprising: a linear amplifier configured to produce an output that drives the at least one gradient coil in accordance with a pulse sequence; at least one power converter configured to produce a variable power supply voltage to power the linear amplifier; and at least one controller configured to control the at least one power converter to change the variable power supply voltage based upon an output of the linear amplifier.




31. (Previously Presented) The magnetic resonance imaging system of claim 1, wherein the output of the linear amplifier is coupled to the at least one gradient coil.

10. (Previously Presented) A method of providing power to at least one gradient coil of a magnetic resonance imaging system using a linear amplifier configured to provide current to the at least one gradient coil to produce a magnetic field in accordance with a pulse sequence, the method comprising: converting at least one fixed power supply to at least one variable power supply voltage to power the linear amplifier; changing the at least one variable power supply voltage based upon an output of the linear amplifier; and controlling the linear amplifier to produce an output that drives the at least one gradient coil in accordance with the pulse sequence.










32. (Previously Presented) The method of claim 10, wherein the output of the linear amplifier is coupled to the at least one gradient coil.

20.    (Original) A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field; at least one gradient coil; and at least one power component configured to provide power to operate the at least one gradient coil, the at least one power component comprising: a linear amplifier configured to produce an output that drives the at least one gradient coil in accordance with a pulse sequence; at least one power converter configured to produce a variable power supply to control the at least one power converter to change the variable power supply voltage based upon an output of the linear amplifier.





21.    (Original) The magnetic resonance imaging system of claim 20, wherein the B0 magnet, when operated, is configured to produce a B0 magnetic field having a field strength equal to or less than approximately .2T. and greater than or equal to approximately .IT.

22.    (Original) The magnetic resonance imaging system of claim 20, wherein the B0 magnet, when operated, is configured to produce a B0 magnetic field having a field strength equal to or less than approximately .IT and greater than or equal to approximately 50mT.

23.    (Original) The magnetic resonance imaging system of claim 20, wherein the B0 magnet, when operated, is configured to produce a B0 magnetic field having a field strength equal to or less than approximately 50mT and greater than or equal to approximately 20mT.

24.    (Original) The magnetic resonance imaging system of claim 20, wherein the B0 magnet, when operated, is configured to produce a B0 magnetic field having a field strength equal to or less than approximately 20mT and greater than or equal to approximately l0mT.


25.    (Original) The magnetic resonance imaging system of claim 20, wherein the at least one gradient coil comprises at least one first gradient coil, at least one second gradient coil and at least one third gradient coil to provide encoding in three-dimensions, and wherein the at least one power component is configured to provide power to the at least one first gradient coil, the at least one second gradient coil and the at least one third gradient coil.

33. (Previously Presented) The magnetic resonance imaging system of claim 20, wherein the output of the linear amplifier is coupled to the at least one gradient coil.



1. (Original) An apparatus to provide power for operating at least one gradient coil of a magnetic resonance imaging system, the apparatus comprising: a plurality of power a linear amplifier configured to provide at least one output to power the at least one gradient coil to produce a magnetic field in accordance with a pulse sequence, the linear amplifier configured to be powered by one or more of the plurality of power terminals, wherein the one or more of the plurality of power terminals powering the linear amplifier is selected based, at least in part, on the at least one output.

66. (New) The apparatus of claim 1, wherein the at least one output is configured to be coupled to the at least one gradient coil.


1.    (Original) An apparatus to provide power for operating at least one gradient coil of a magnetic resonance imaging system, the apparatus comprising: a plurality of power terminals configured to supply different voltages of a first polarity; and a linear amplifier configured to provide at least one output to power the at least one gradient coil to produce a magnetic field in accordance with a pulse sequence, the linear amplifier configured to be powered by one or more of the plurality of power wherein the one or more of the plurality of power terminals powering the linear amplifier is selected based, at least in part, on the at least one output.
2.    (Original) The apparatus of claim 1, further comprising a controller to provide commands to the linear amplifier to cause the linear amplifier to provide current to the at least one gradient coil to produce a magnetic field in accordance with the pulse sequence.

66. (New) The apparatus of claim 1, wherein the at least one output is configured to be coupled to the at least one gradient coil.



36. (Previously presented) A magnetic resonance imaging system comprising: a B0 magnet configured to produce a B0 magnetic field; at least one gradient coil; and at least one power component configured to provide power to operate the at least one gradient coil, the at least one power component comprising: a plurality of power terminals configured to supply different voltages of a first polarity; and a linear amplifier configured to provide current to the at least one gradient coil to produce a magnetic field in accordance with a pulse sequence, the linear amplifier configured to be powered by one or more of the plurality of power terminals, wherein the one or more of the plurality of power terminals powering the linear amplifier is selected based, at least in part, on at least one output of the linear amplifier.



37.    (Original) The magnetic resonance imaging system of claim 36, wherein the B0 magnet, when operated, is configured to produce a B0 magnetic field having a field strength equal to or less than approximately .2T. and greater than or equal to approximately .IT.

38.    (Original) The magnetic resonance imaging system of claim 36, wherein the B0 magnet, when operated, is configured to produce a B0 magnetic field having a field strength equal to or less than approximately .IT and greater than or equal to approximately 50mT.

39.    (Original) The magnetic resonance imaging system of claim 36, wherein the B0 magnet, when operated, is configured to produce a B0 magnetic field having a field strength equal to or less than approximately 50mT and greater than or equal to approximately 20mT.

40.    (Original) The magnetic resonance imaging system of claim 36, wherein the BO magnet, when operated, is configured to produce a BO magnetic field having a field strength equal to or less than approximately 20mT and greater than or equal to approximately l0mT.

41.    (Original) The magnetic resonance imaging system of claim 36, wherein the at least one gradient coil comprises at least one first gradient coil, at least one second gradient coil and at least one third gradient coil to provide encoding in three-dimensions, and wherein the at least one power component is configured to provide power to the at least one first gradient coil, the at least one second gradient coil and the at least one third gradient coil.

68. (New) The apparatus of claim 36, wherein the at least one output is configured to be coupled to the at least one gradient coil.



Claims 2 – 5 and 8 are rejected by virtue of their dependency on claim 1.
Claims 11 - 19 are rejected by virtue of their dependency on claim 10.
Claims 26 – 29 are rejected by virtue of their dependency on claim 20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/REENA AURORA/Primary Examiner, Art Unit 2858